Title: To George Washington from Gouverneur Morris, 22 November 1790
From: Morris, Gouverneur
To: Washington, George



Dear Sir
Paris 22d Novr 1790

I wrote to you a Note on the 19th to accompany your Plateauxs. My last Letter was of the twenty fourth of September. Since that Period I have past thro flanders and a Part of Germany, and having coasted the Rhine to Strasbourgh came thence to this City.
As I conjectured, so it has happened, that my longer Continuance in London would have been useless. Spain, finding from the Revolt of the marine and other Circumstances, that whatever might be the Intention or rather Wish of france no real Aid could be hoped for from a Country where even the Semblance of Authority is gone, has submitted to the imperious Demands

of Britain. This is a great Point in the general System. from henceforth the Benefit derived by Spain from her Colonies must wither away, and if she should hereafter wage War to cancel an onerous Compact, it is highly probable that one or more independent Monarchies may be established in that large Portion of the new World which she now occupies. Nothing of this Sort can be indifferent to us. In the great Course of Events which divine Providence may have marked, human Wisdom can do but little: and to effect that little we must approach as nearly as possible to our Comprehension the View of futurity, and bestow on the present that cool Consideration with which every one can examine the Deeds that were done in the old Time before us. The Independence of all America will place us forward as the Bulwark of our Neighbours and at the same Time it must loosen our Hold upon Europe. I consider the several Colonies to the South of us as a Pledge in our Hands for the good Conduct of those Powers to which they belong. We now derive an Influence from the reciprocal Jealousies which we shall soon I trust secure by our own internal force. This Subject opens a field too vast for present Discussion but it leads to another of narrower Compass which we now tread.
England will not I am perswaded enter into Treaty with us unless we give for it more than it is worth now, and infinitely more than it can be worth hereafter. Had they got engaged in a War, & could they in such War have obtained our Aid, they would have paid high; but no Price could in my poor opinion have compensated to us the ill Consequences which must have followed. In Proportion as her Commerce with our Neighbours becomes more extensive and our naval force more evident, in that same Proportion shall we find the Advantage of being freed from any Stipulations with her. A present Bargain would be that of a young Heir with an old Usurer. Beleiving in our Wants, she will impose Terms which we ought not cannot consent to. This at least is my serious Beleif. A different Idea may be entertained by others who have better Information more Experience or clearer Judgement: and the Propriety of each Opinion must be decided by the Arbitrament of Time. At present we may consider the Western Posts which belong to us, as a Part of what Britain means to give for Privileges of Trade which in her Hands turn always to Gold. This which is very like buying us with our

own Money would enable the Minister to go down to the House of Commons with Perfect Ease and Self Complacency.
The Country I now inhabit on which so many other Countries depend, having sunk to absolute Nothingness, has deranged the general State of Things in every Quarter. And what complicates the Scene in no small Degree is the Incertitude which prevails as to her future Fate because a new System calculated on the palsied State of France would be as effectually deranged by her Recovery, as that which leant upon her Greatness heretofore, and fell with her Fall.
The Northern Courts, removed at a greater Distance from her Influence have provided for themselves by an Alliance which took Place immediately after the Peace between Sweden and Russia. I think I hinted in a former Letter my Expectation that a new System would arise there. In Effect a Treaty concluded between what may be called the Baltic Powers, will have considerable Influence hereafter upon the general System. When you recollect that they are conclusively the Magazine of naval Stores in this Hemisphere, your comprehensive Mind will seize at once the Consequences which may follow to America from Combinations where such Articles are indispensible. This same Baltic is also a Granary for southern Europe. Hence a new Source of important Reflection. I think that Occasions will ere long present themselves in which America may be essentially concerned: but to come nearer to my present Position, the Emperor disengaged from the Turk and likely to be soon repossessed of Flanders, will be there in the Command of 50.000 Men besides the Resource which every Sovereign derives from successless Revolt. The King of Prussia is no longer at the Head of an effective germanic League. The Fear of Austria and her Connections has for evident Reasons subsided, and the Baron Hertzberg rather a Pedant than Politician, but illy fills that great Void which was left by the Death of Frederick. In Fact Prussia seems to be that Country in Shape Extent Fertility Population Connection and Relation which one would have chosen to shew what great Genius can do with incompetent Materials, and what a Dream is human Greatness. The Emperor is in Possession of Proof that the Spirit of Revolt thro all his Dominions was fostered by that Court and would have broken out in every Quarter at the Instant of a War. Hence the sudden Pacification at Reichenback

of which the Prussian was the Dupe tho he dictated the Terms. You will readily suppose that Leopold neither as a Man nor a Statesman can look on such Conduct “in the calm Lights of mild Philosophy.” Hereditary Claims to Dominion which his Rival is possessed of, A long Opposition of Interests, and the Bitterness of that Cup he has just been forced to drink, must lead him to seek and to seize the Moment of Vengeance. Forgiveness is not a Family Feature in the House of Lorraine, neither is Italy the School of Christian Meekness. On the other Hand the Alliance between him and the late Sovereign of this Country is rent to Tatters. Not formally cancelled it is effectually annulled. The french Nation hate the Emperor and detest a Connection which seems nevertheless to be the wisest that could have been formed. The great Power of this Monarchy has been for Centuries an insurmountable Barrier to imperial Ambition. Leopold must therefore wish to see it injured and even dismembered. Many of the german Princes who have rights within the Boundaries of France secured to them by numerous Treaties, and guaranteed by the germanic Corps but lately violated by the national Assembly wish the whole Empire to insist on Restitution; and in Case of Refusal to engage in a War whose Object would be the Recovery of Alsace and Lorraine. Many of the discontented Nobles and Clergy of France are urgent with the Chief of the Empire to avenge the Insults offered to his unfortunate Sister. So fair a Pretext, such plausible Reasons both public and private, joined to a great political Interest and personal territorial Claims might determine an enterprizing Prince. But he is cautious, trusting more in Art than in Force. He sits on a Throne which lately tottered and is hardly yet confirmed. He has before him the Example of a Predecessor whose incessant Toils brought only an Encrease of laborious Care, whose Anxieties wore away the Web of his Existence, and whose mighty Projects were but “the baseless Fabric of a Vision”. The Germanic Body itself is distracted between the Duty of supporting it’s Members and Dread of destroying the check upon it’s Chief.
This unhappy Country, bewildered in the Pursuit of metaphysical whimsies, presents to our moral View a mighty Ruin. Like the Remnants of antient Magnificence we admire the Architecture of the Temple, while we detest the false God to whom it was dedicated. Daws and Ravens and the Birds of Night now

build their Nests in its Niches. The Sovereign humbled to the Level of a Beggar’s Pity, without Resources, without Authority, without a Friend. The Assembly at once a Master and a Slave. New in Power wild in Theory raw in Practice, it engrosses all Functions tho incapable of exercising any, and has taken from this fierce ferocious People every Restraint of Religion and of Respect. Sole Executors of the Law and therefore supreme Judges of its Propriety each District measures out its Obedience by its Wishes and the great Interests of the whole split up into fractional Morsels depend on momentary Impulse and ignorant Caprice. Such a State of Things cannot last.
But how will it end? Here Conjecture may wander thro unbounded Space. What Sum of Misery may be requisite to change the popular Will, Calculation cannot determine. What Circumstances may arise in the order of divine Providence to give Direction to that Will, our sharpest Vision cannot discover. What Talents may be found to seize those Circumstances, to influence that Will, and above all to moderate the Power which it must confer, we are equally ignorant. One Thing only seems to be tolerably ascertained: that the glorious Opportunity is lost, and (for this Time at least) the Revolution has failed. In the Consequences of it we may however find some Foundations of future Prosperity. Such are 1st the Abolition of those different Rights and Privileges which kept the Provinces asunder, occasioning thereby a Variety of Taxation, increasing the Expences of Collection, impeding the useful Communications of Commerce, and destroying that Unity in the System of distributive Justice, which is one Requisite to social Happiness. 2ly The Abolition of feudal Tyranny by which the Tenure of real Property is simplified the Value reduced to Money Rent is more clearly ascertained, and the Estimation which depended upon idle Vanity or capricious Taste or sullen Pride is destroyed. 3ly The Extention of the Circle of Commerce to those vast Possessions held by the Clergy in Mortmain, which conferring great Wealth as the Wages of Idleness, damped the Ardor of Enterprize and impaired that steady Industry which increase the Stock of national Riches. 4ly The Destruction of a System of venal Jurisprudence, which arrogating a Kind of legislative Veto, had established the Pride and Privileges of the few on the Misery and Degradation of the general Mass. 5ly Above all the Promulgation and Extension of

the Principles of Liberty which will I hope remain to chear the Heart, and cherish a Nobleness of Soul, when the metaphisic Froth and Vapor shall have been blown away. The Awe of that Spirit which has been thus raised will I trust excite in those who may hereafter possess Authority, a proper Moderation in the Exercise, and induce them to give to this People a real Constitution of Government fitted to the natural, moral, social, and political State of their Country.
How and when these Events may be brought about I know not. But I think from the Chaos of Opinion, and the Conflict of its jarring Elements a new order will at length arise which is in some Degree the Child of Chance, may not be less productive of human Happiness than the forethought Provisions of human Speculation.
In the Begining of this Year I mentioned the Conviction that during the Course of it, the then Ministry would wear out. This has been literally verified and Mr de Montmorin is the only remaining Shred of the old Garment. As to the present temporary Set, I shall say Nothing just now, reserving to a better opportunity some Sentiments on particular Men. The Objects of this Letter is, as you will observe to communicate as nearly as I can that State of things which may in a greater or smaller Degree be forced upon your Attention. I must add the Conviction that my Letters present very different Prospects from those which may reach you thro other Channels. You who know Mankind thoroughly will be able to form a solid Opinion, and however that may vary from mine I shall still rejoice if even by the Display of false Ideas I shall have cast any additional Light upon those which are true. I am always my dear Sir very truly yours

Gouvr Morris

